Citation Nr: 0426410	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than 
November 14, 2001 for the grant of service connection for 
prostate cancer, including status post radical retropubic 
prostatectomy with impotency.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable disability rating 
for prostate cancer, including status post radical retropubic 
prostatectomy with impotency, to include whether a reduction 
from 100 percent was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to November 1969.  In addition, he had approximately 
10 months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas.  
Specifically, in a January 2002 decision, the RO granted 
service connection for prostate cancer, including status post 
radical retropubic prostatectomy with impotency, and assigned 
a 100 percent rating, effective from November 14, 2001.  
Additionally, in an April 2002 decision, the RO, in pertinent 
part, denied service connection for tinnitus.  

In the April 2002 determination, the RO also proposed to 
reduce the 100 percent rating assigned to the veteran's 
service-connected prostate cancer, including status post 
radical retropubic prostatectomy with impotency, to a 
noncompensable evaluation.  By an August 2002 decision, the 
RO reduced the rating assigned to the veteran's 
service-connected prostate disability from 100 percent to a 
noncompensable level, effective from November 2002.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned at San Antonio, Texas.  At 
that hearing, the veteran withdrew his appeal with respect to 
issue 1 above.  He also submitted additional information, 
along with a waiver of consideration by the agency of 
original jurisdiction.

The issues of entitlement to service connection for tinnitus 
and entitlement to an initial compensable disability rating 
for prostate cancer, including status post radical retropubic 
prostatectomy with impotency, are addressed in the REMAND 
portion of this decision and will be remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a January 2002 letter, the RO informed the veteran of 
the grant of service connection for prostate cancer, 
including status post radical retropubic prostatectomy with 
impotency, effective from November 14, 2001.  

2.  In June 2002, the veteran submitted a notice of 
disagreement (NOD) with the assignment of November 14, 2001 
as the effective date for the grant of service connection for 
his prostate cancer, including status post radical retropubic 
prostatectomy with impotency.  

3.  In September 2002, the RO furnished the veteran with a 
statement of the case (SOC) concerning the earlier effective 
date issue.  

4.  In October 2002, the RO received from the veteran a VA 
Form 9, Appeal To Board Of Veterans Appeals (Form 9), in 
which he discussed his desire to pursue this earlier 
effective date claim.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the 
assignment of November 14, 2001 as the effective date for the 
grant of service connection for prostate cancer, including 
status post radical retropubic prostatectomy with impotency.  

5.  At the September 2003 personal hearing conducted before 
the undersigned Acting Veterans Law Judge in San Antonio, 
Texas, the veteran withdrew his earlier effective date claim 
from appellate review.  The testimony provided at this 
personal hearing was transcribed into written form.  Also at 
this personal hearing, the veteran submitted written 
documentation attesting to his desire to withdraw his earlier 
effective date claim from appellate review.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the issue of 
entitlement to an effective date earlier than November 14, 
2001 for the grant of service connection for prostate cancer, 
including status post radical retropubic prostatectomy with 
impotency.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2003).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2003).  

As discussed above, in a January 2002 letter, the RO informed 
the veteran of the grant of service connection for prostate 
cancer, including status post radical retropubic 
prostatectomy with impotency, effective from November 14, 
2001.  The same month, the veteran submitted an NOD with 
regard to the assigned effective date.  

In September 2002, the RO furnished the veteran with an SOC 
concerning this earlier effective date issue.  The following 
month, the RO received from the veteran a Form 9, which 
constituted a timely perfection of the appeal of the 
assignment of November 14, 2001 as the effective date for the 
grant of service connection for prostate cancer, including 
status post radical retropubic prostatectomy with impotency.  

Subsequently, at the September 2003 personal hearing, the 
veteran withdrew his earlier effective date claim from 
appellate review.  Hearing transcript (T.) at 4.  The 
testimony provided at this personal hearing was transcribed 
into written form.  Also at this personal hearing, the 
veteran submitted written documentation attesting to his 
desire to withdraw his earlier effective date claim from 
appellate review.  

Given the clear message of the September 2003 hearing 
testimony and written statement, the Board concludes that 
further action with regard to the issue of entitlement to an 
effective date earlier than November 14, 2001 for the grant 
of service connection for prostate cancer, including status 
post radical retropubic prostatectomy with impotency, is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2003).  The Board does not have jurisdiction of 
this issue and, as such, must dismiss the appeal of this 
claim.  See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2003).  


ORDER

The issue of entitlement to an effective date earlier than 
November 14, 2001 for the grant of service connection for 
prostate cancer, including status post radical retropubic 
prostatectomy with impotency, is dismissed.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues remaining 
on appeal.  Consequently, a remand is required to comply with 
the notice and duty to assist provisions contained in the 
VCAA.  VAOPGCPREC 7-2004.  

Entitlement To Service Connection For Tinnitus

Service medical records are negative for complaints of, 
treatment for, or diagnosis of tinnitus.  An August 1967 
report of an in-service examination reflects a notation that 
the veteran had been treated for an ear infection but did not 
reflect any evidence of tinnitus.  At the separation 
examination conducted in November 1969, the veteran denied 
ever having experienced problems with his ears.  This 
evaluation demonstrated that his ears were normal.  

According to private post-service medical records, in 
November 1998, the veteran sought medical care for complaints 
of constant bilateral tinnitus which was worse in the left 
ear than the right ear.  At the outpatient session, the 
veteran stated that, three weeks ago, he had "developed new 
onset tinnitus."  

At a February 2002 VA audiological evaluation, the veteran 
explained that, during his active military duty, he was 
exposed to gunfire as well as artillery and aircraft noise.  
In addition, he complained of moderately loud high-pitched 
ringing or buzzing sounds in his ears.  The examining 
audiologist did not diagnose tinnitus or discuss the etiology 
of this disorder.  

At a VA ear disease examination conducted on the same day, 
the veteran reported that he first developed tinnitus in 
approximately 1996.  He described his tinnitus as constant 
and ranging from soft to loud in intensity.  He was unable to 
attribute his tinnitus to a particular origin.  The examiner 
diagnosed tinnitus.  Although the examiner had access to, and 
reviewed the veteran's medical records, the examiner did not 
express an opinion regarding the etiology of the veteran's 
tinnitus.  

In a September 2003 letter, the private physician who treated 
the veteran in November 1998 explained that he has continued 
to treat the veteran since that time.  Additionally, the 
doctor opined that the veteran's tinnitus "is, in all 
likelihood, related to his extreme noise exposure during the 
Vietnam Conflict."  

The Board acknowledges this private medical opinion and notes 
that the veteran's service personnel records indicate that he 
had been assigned to an infantry unit command during his 
active military duty and that he received the Combat 
Infantryman Badge and the Vietnam Campaign Medal.  

In the absence of competent evidence of a diagnosis of 
tinnitus until November 1998, approximately 30 years after 
the veteran's separation from active military duty, as well 
as the absence of an opinion from the February 2002 VA 
examiner concerning the etiology of the veteran's recently 
diagnosed tinnitus, the Board finds that a remand of the 
veteran's service-connection claim is necessary to afford him 
another VA examination of his ears so as to obtain an opinion 
from the examiner about the etiology of any diagnosed 
tinnitus.  

The Board observes that the claims file contains no records 
of tinnitus treatment from his private physician after the 
November 1998 outpatient session.  In view of this 
physician's September 2003 statement that he has continued to 
treat the veteran since the initial visit in November 1998, 
the Board finds that, on remand, an attempt should be made to 
obtain and to associate with the claims file records of any 
additional treatment records for tinnitus that the veteran 
may have received from any physician since his discharge from 
service.  

Entitlement to an Initial Compensable Disability Rating for 
Prostate Cancer, Including Status Post Radical Retropubic 
Prostatectomy with Impotency

According to the relevant diagnostic code, evidence of 
malignant neoplasms of the genitourinary system will warrant 
the award of a 100 percent disability rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2003).  Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that, or any 
subsequent examination, shall be subject to the provisions of 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, subsequent rating will be made based upon 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  See 38 C.F.R. § 4.115b, Note 
following Diagnostic Code 7528 (2003); see also, 38 C.F.R. 
§ 4.115a (2003).  

At a March 2002 VA genitourinary examination, the veteran 
denied experiencing incontinence, difficulty passing urine, 
nocturia, frequency of urination, burning sensation, or 
dribbling.  A physical examination demonstrated the presence 
of a 10 inch well-healed low-midline incision, which was red 
and slightly tender with no drainage.  The examiner observed 
that the veteran's prostate was not palpable and that there 
were no nodules present.  The examiner diagnosed cancer of 
the prostate, including status post radical retropubic 
prostatectomy and impotency.  

At the September 2003 hearing, the veteran testified that he 
now experiences frequency of urination.  T. at 7-9.  He 
denied wearing absorbent materials.  T. at 11-12.  At the 
hearing, the veteran also submitted a voiding diary that 
consisted of the times of his voiding for three days in 
September 2003.  In view of this additional evidence, the 
Board concludes that a remand of the veteran's compensable 
rating claim is necessary to afford him genitourinary and 
skin examinations so as to provide current data regarding the 
extent of his service-connected prostate disability.  
Moreover, the March 2002 VA examiner noted that the veteran's 
surgical scar was red and tender.  On remand, the RO must 
consider whether a separate rating is warranted for surgical 
scarring for the veteran's prostate disability under Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  Finally, the Board 
observes that the rating criteria pertaining to skin 
disorders, to include scars, were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as 
amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)).  If a 
separate rating is warranted for his scar, the RO must 
consider rating it under both the former and current rating 
criteria.  The current criteria cannot be used prior to their 
respective effective date.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all healthcare providers 
(including dates and locations), who have 
treated him for tinnitus since November 
1969.    In addition, the RO should ask 
the veteran to provide a list (including 
dates and locations) of all health care 
providers, who have treated him for his 
prostate disability since November 14, 
2001.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should then attempt to 
obtain copies of any post-service medical 
records from each health care provider 
identified by the veteran, which may be 
available, to include treatment records 
from Dr. Charles A. Syms since November 
1998.  If records are unavailable, please 
have the health care provider so 
indicate.  

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the claimant to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded ear disease, 
genitourinary and skin examinations.  The 
claims file, this remand and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies, such 
as uroflowmetry, deemed necessary for an 
accurate assessment. 

First, the ear disease examiner should 
determine the nature, extent, and 
etiology of any tinnitus shown on 
examination.  If tinnitus is found, the 
examiner should describe the nature, time 
of onset and etiology of the veteran's 
tinnitus and express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's tinnitus is in any way related 
to, or caused by, the veteran's active 
military duty to include exposure to 
acoustic trauma.  

Second, the genitourinary examiner should 
determine the nature and extent of the 
veteran's service-connected prostate 
cancer, including status post radical 
retropubic prostatectomy with impotency.  
The examiner should note in the 
examination report all pathology 
associated with this disability.  In 
particular, the examiner should obtain 
from the veteran information regarding 
his frequency of urination (including the 
approximate amount of time between 
daytime voiding episodes as well as the 
approximate number of times that the 
veteran voids at night).  Also, the 
examiner should ask the veteran whether 
he uses an appliance or wears absorbent 
materials.  If so, the veteran should 
note the approximate number of times that 
he changes the appliance or absorbent 
materials per day.  Additionally, the 
veteran should note whether he 
experiences any obstructed voiding 
problems requiring dilatation or 
catheterization or which are manifested 
by recurrent urinary tract infections 
requiring long-term drug therapy, 
drainage/hospitalization and or 
continuous intensive management.  
Further, the examiner should discuss 
whether the veteran has constant or 
recurring albumin with hyaline and 
granular casts or red blood cells and 
whether the veteran has transient or 
slight edema.  Also, the examination 
should include the veteran's blood 
pressure reading.  

Third, the skin examiner should expressly 
give the extent of the scarring related 
to residuals of his prostate surgery in 
square inches or square centimeters, 
should indicate whether the veteran's 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, 
ragged, adherent, or tender and/or 
painful on objective demonstration, and 
whether the scarring limits the function 
of, or causes limited motion of, the 
affected part.

The examination reports should include a 
detailed account of all pathology found 
to be present.  The examiners should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

4.  After completion of the above, the RO 
should re-adjudicate the service-
connection and increased rating claims, 
the latter to include whether a reduction 
was proper.  In particular, the RO's 
review should include consideration of 
whether a separate rating is warranted 
for surgical scarring for the veteran's 
prostate disability and, if so, the RO 
should consider the provisions of the 
former and current skin rating criteria.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claims.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim(s).  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



